UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 22, 2013 United Community Banks, Inc. (Exact name of registrant as specified in its charter) Georgia No. 001-35095 No. 58-180-7304 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 125 Highway 515 East Blairsville, Georgia30512 (Address of principal executive offices) Registrant's telephone number, including area code: (706) 781-2265 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2013 annual meeting of shareholders of United Community Banks, Inc., a Georgia corporation (“United”) was held on May 22, 2013 (the “Annual Meeting”).As of March 23, 2013, the record date of the Annual Meeting, 43,063,127 shares of United’s common stock were outstanding and entitled to vote at the Annual Meeting.A total of 37,463,258 shares of United’s common stock, constituting a quorum, were represented in person or by proxy at the Annual Meeting. United’s shareholders voted on four proposals at the Annual Meeting.The final results of the votes, including the votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, relating to each matter are as follows: Proposal 1. The election of eight directors to constitute the Board of Directors to serve until the 2014 annual meeting of shareholders and until their successors are elected and qualified: For Withheld Non-Votes Robert H. Blalock - Clifford V. Brokaw - L. Cathy Cox - Steven J. Goldstein - W.C. Nelson, Jr. - Thomas A. Richlovsky - Jimmy C. Tallent - Tim R. Wallis - Total: Proposal 2. An advisory “say on pay” resolution supporting the compensation plan for executive officers: For Against Abstain Non-Votes Proposal 3. An advisory resolution regarding the frequency of future advisory “say on pay” votes on executive compensation: One Year Two Years Three Years Abstain Non-Votes Proposal 4. The ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for United for the year ending December 31, 2013: For Against Abstain Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANKS, INC. Date:May 23, 2013 By: /s/Rex S. Schuette Rex S. Schuette Executive Vice President and Chief Financial Officer
